Dear Shareholder: Your Board of Directors and management of Zarlink Semiconductor Inc. cordially invite you to attend the Company’s 2010 Annual General Meeting of Shareholders. The meeting will take place at the head offices of the Company, 400March Road, Ottawa, Ontario,Canada, at 9:30a.m. on Thursday July29,2010. Related to this, you will find enclosed the Company’s annual report, notice of meeting, management proxy circular and YELLOW form of proxy for the meeting. It is important that all shareholders be represented at the meeting. Please take a moment to complete, date and sign the enclosed YELLOW form of proxy, and return it as instructed, or follow the instructions included with the form of proxy to vote by telephone, facsimile transmission or over the Internet. Please refer to my Chairman’s letter and the President’s letter in the annual report for our detailed comments on the state of the Company’s business. We look forward to seeing you at the meeting. Yours truly, Dr. Adam Chowaniec Chairperson of the Board of Directors Your vote is extremely important. Submit your YELLOW proxy today. Notice of Annual Meeting of Shareholders Notice is hereby given that the Annual Meeting of Shareholders of Zarlink Semiconductor
